Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto (US20040011350) in view of Fujita (JP2016171931) with citations made to attached machine translations.
Regarding claim 1, Kijimoto teaches a cooking vessel for a pressure fryer, comprising: a cooking well ([0054]  inner vessel interior surface 726), a series of vertical fins mounted to the sidewall, the vertical fins being spaced from one another ([0062] second (outer) ring of fins 762 are attached to the inner vessel exterior surface 728, Fig. 7 shown to be vertical); a series of undulating fins mounted between the vertical fins ([0060] a first ring of fins 760 on the inner vessel bottom 732, Fig. 7 shown beteween second outer find 762, [0095] FIG. 11 showing protrusions formed by undulations 1104); and a cover for covering the cooking well ([0031] lid 102 fits snuggly over top end 115 to enclose the chamber 110) but is silent on  having a conical bottom and a substantially vertical sidewall extending upwardly from the conical bottom.
However, Fujita teaches  having a conical bottom and a substantially vertical sidewall extending upwardly from the conical bottom ([0020] bottom wall 15 of the oil tank 11 can be formed so that declination , Fig. 2 shown to be conical).
Kijimoto and Fujita are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Kijimoto to incorporate the teachings of Fujita to have a conical cooking well in order to be able to  discharge cooking oil now from a return oil pipe  smoothly (Fujita [0020]).
Regarding claim 2, Kijimoto and Fujita teach the cooking vessel of claim 1, and Kijimoto teaches wherein the undulating fins define peaks and troughs ([0095] undulations 1104 are square-wave-shaped, and the connecting segments 1112 extend substantially normal to the cavity axis 1110, Fig. 11 shown to have peaks and troughs).
Regarding claim 3, Kijimoto and Fujita teach the cooking vessel of claim 2, and Kijimoto teaches wherein the series of undulating fins includes first and second fin elements, the first and second fin elements mounted to each other in an opposing overlying configuration ([0060] protrusions 756 illustrated are formed as rectangular fins, and are arranged in a first ring of fins 760 and a second ring of fins 762, Fig. 7 shown to be overlapping), but is silent on such that the peaks of the first fin elements overlie the toughs of the second fin element.
However, Fujita teaches such that the peaks of the first fin elements overlie the toughs of the second fin element ([0050]first fins 33a and  second fin 33b. are alternately positioned in the longitudinal direction (front-rear direction) of the mounting base 32; Fig. 8 toughs of first fins overlap with troughs of second fins).
It would have been obvious to have modified Kijimoto to incorporate the teachings of Fujita to have the peaks of the first fin overlap with peaks of the second fin in order to bring heated air together in the side wall outer surface of an oil tank (Fujita [0007]).
Regarding claim 4, Kijimoto and Fujita teach the cooking vessel of claim 1, and Kijimoto teaches wherein the undulating fins extend along a portion of the sidewall ([0062] second ring of fins 762 does not extend along the inner vessel exterior surface 728 more than ¼ of an inner vessel height H Fig. 7 shown to be  positioned on a portion of the side wall of vessel 724 and of undulating shape).
Regarding claim 5, Kijimoto and Fujita teach the cooking vessel of claim 1, and Kijimoto teaches further including a heat shield positioned over the vertical fins and the undulating fins ([0055] housing 738 has a housing sidewall 740, formed of any suitable heat-resistant material, taken to be a heat shield, shown surrounding fins 760 and 762).
Regarding claim 7, Kijimoto and Fujita teach the cooking vessel of claim 1, and Kijimoto teaches wherein the cooking vessel includes a coating on a portion thereof ([0054] inner vessel interior surface 726 is preferably treated to provide a relatively inert, non-stick surface for case of cleaning. Such a surface can be formed by anodizing, applying a coating such as Teflon).
Regarding claim 8, Kijimoto and Fujita teach the cooking vessel of claim 7, and Kijimoto teaches wherein the coating is on the conical portion ([0054] inner vessel 724 has an upper frusto-conical section 736 which the coating is also applied).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kijimoto (US20040011350) and Fujita (JP2016171931) as applied to claim 1 above, and further in view of Taylor (US4397299).
Regarding claim 6, Kijimoto and Fujita teach the cooking vessel of claim 1, but are silent on further including a burner, wherein the burner is an infrared burner.
However, Taylor teaches a burner, wherein the burner is an infrared burner (Col. 1 lines 50-55 pressurized infrared type gas burners).
Kijimoto, Fujita, and Taylor considered to be analogous to the claimed invention because they are in the same field of heating devices for cooking. It would have been obvious to have modified Kijimoto and Fujita to incorporate the teachings of Taylor to have an infrared burner in order to reduce the cost of fryers that come with conventional gas burners and increase efficiency (Taylor Col. 1 lines 10-20).
Regarding claim 9, Kijimoto and Fujita teach the cooking vessel of claim 8, but are silent on wherein the coating extends to about the series of vertical fins and the series of undulating fins (Col. 3 lines 55-60 a coating of infrared absorbing black material such as manganese dioxide or silicone mixture is applied to all of the fins).
It would have been obvious to have modified Kijimoto and Fujita to incorporate the teachings of Taylor to have a coating on the fins in order to increase their infrared absorption capacity (Taylor Col. 3 lines 55-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/27/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761